Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to communication filed on 01/21/2022.

Claims 1-3,5-6,11 have been amended. 


Response to Arguments
The amendments filed on 01/21/2022 and the examiner’s amendment 
have overcome the previous rejection of the claims under 112 rejection. Therefore, the 112 rejection have been withdrawn.
The amendment filed on 01/21/2022 has overcome the previous objection of claims 1-8 and 11. Therefore, the objection has been withdrawn.


EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David D. Brush on 03/01/2022.


In the claims

1. (Currently Amended)	A method performed by a device and comprising:
	estimating a wireless communication channel between a transmitter and a receiver, comprising a plurality of paths allowing propagation of a wave, at least the transmitter or the receiver being formed of several antennas, wherein the estimating comprises: 
for a first path, determining a first estimate of a first propagation distance value associated with the first path, and of a first propagation direction associated with the first path, and determining a first characteristic matrix, 
for a second path, determining a second estimate of a second propagation distance value associated with said second path, and of a second propagation direction associated with said second path, and determining a second characteristic matrix,
the first and second characteristic matrices each having a definition depending on a parabolic wave model describing a distance between positions of at least one pair of antennas formed by an antenna array of the transmitter and an antenna array of the receiver, and a distance between centers of gravity of the antenna arrays of the receiver and the transmitter, the parabolic wave model being solely a function of:
a quantity representative of the respective first or second estimate of the respective first or second propagation direction associated with the respective first or second path depending on at least one of the following elements:
a propagation start direction vector associated with the respective first or second path, or
a propagation arrival direction vector associated with the respective first or second path,

and wherein at least one of the first estimate of the first propagation distance value and of the first propagation direction or the second estimate of the second propagation distance value and of the second propagation direction is carried out in a first underestimate, for a first quantity and a second quantity, distinct from the first quantity, wherein the first quantity is fixed and the second quantity can assume a plurality of predetermined values, and then in a second underestimate for the second quantity fixed at a value resulting from the first underestimate and the first quantity being able to assume the plurality of predetermined values, the first quantity or the second quantity being one of the following elements:
the respective first or second estimate of the respective first or second propagation distance value associated with the respective first or second path, or
the quantity representative of therespective first or second estimate of the respective first or second propagation direction associated with the respective first or second path, and
generating an estimate of the communication channel from the first and second characteristic matrices obtained.



5. (Currently Amended)	A device for estimating a wireless communication channel between a transmitter and a receiver, comprising a plurality of paths allowing propagation of a wave, at least the transmitter or the receiver being formed of several antennas, wherein the device comprises: 
	a processor; and

implement, for at least a first path, a first estimate of a first propagation distance value associated with the first path, and of a first propagation direction associated with the first path, and a determination of a first characteristic matrix,
implement, for a second path, a second estimate of a second propagation distance value associated with said second path, and of a second propagation direction associated with said second path, and a determination of a second characteristic matrix,
the first and second characteristic matrices each having a definition depending on a parabolic wave model describing a distance between positions of at least one pair of antennas formed by an antenna array of the transmitter and an antenna array of the receiver, and a distance between centers of gravity of the antenna arrays of the receiver and the transmitter, the parabolic wave model being solely a function of:
a quantity representative of the respective first or second estimate of the respective first or second propagation direction associated with the respective first or second path depending on at least one of the following elements:
a propagation start direction vector associated with the respective first or second path, or
a propagation arrival direction vector associated with the respective first or second path,
and a corrective term depending on the respective first or second estimate of the respective first or second propagation distance value associated with the respective first or second path, 
wherein at least one of the first estimate of the first propagation distance value and of the first propagation direction or the second estimate of the second propagation distance value and of the second propagation direction is implemented by performing:

a second underestimate for the second quantity set to a value resulting from the first underestimate and the first quantity can take the plurality of predetermined values, 
the first quantity or the second quantity being one of the following:
the respective first or second estimate of the respective first or second propagation distance value associated with the respective first or second path, or
the quantity representative of therespective first or second estimate of the respective first or second propagation direction associated with the respective first or second path,
and generate and estimate of the communication channel from the obtained first and second characteristic matrices.


11. (Currently Amended)	A non-transitory processor-readable recording medium, comprising instructions stored thereon which when executed by a processor of a device configure the device to estimate a wireless communication channel between a transmitter and a receiver, comprising a plurality of paths allowing propagation of a wave, at least the transmitter or the receiver being formed of several antennas, wherein the estimating comprises: 
for a first path, determining a first estimate of a first propagation distance value associated with the first path, and of a first propagation direction associated with the first path, and determining a first characteristic matrix, 
for a second path, determining a second estimate of a second propagation distance value associated with said second path, and of a second 
the first and second characteristic matrices each having a definition depending on a parabolic wave model describing a distance between positions of at least one pair of antennas formed by an antenna array of the transmitter and an antenna array of the receiver, and a distance between centers of gravity of the antenna arrays of the receiver and the transmitter, the parabolic wave model being solely a function of:
a quantity representative of the respective first or second estimate of the respective first or second propagation direction associated with the respective first or second path depending on at least one of the following elements:
a propagation start direction vector associated with the respective first or second path, or
a propagation arrival direction vector associated with the respective first or second path,
and a corrective term depending on the respective first or second estimate of the respective first or second propagation distance value associated with the respective first or second path, 
and wherein at least one of the first estimate of the first propagation distance value and of the first propagation direction or the second estimate of the second propagation distance value and of the second propagation direction is carried out in a first underestimate, for a first quantity and a second quantity, distinct from the first quantity, wherein the first quantity is fixed and the second quantity can assume a plurality of predetermined values, and then in a second underestimate for the second quantity fixed at a value resulting from the first underestimate and the first quantity being able to assume the plurality of predetermined values, the first quantity or the second quantity being one of the following elements:
the respective first or second estimate of the respective first or second propagation distance value associated with the respective first or second path, or
the quantity representative of therespective first or second estimate of the respective first or second propagation direction associated with the respective first or second path, and
generating an estimate of the communication channel from the first and second characteristic matrices obtained.


Allowable Subject Matter
Claims 1-8,11 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEL GUARINO whose telephone number is (571)270-1198. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RAHEL GUARINO/Primary Examiner, Art Unit 2631